DETAILED ACTION
This Action is responsive to the communication filed on 03/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (JP 2020 088302 A).

Regarding claim 1, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) discloses a light emitting diode module, comprising: 
a first conductive device 36 (left), 6a (left), comprising: 
a first metal layer 36 (left) (Para 0042); and 
a first protecting layer 6a (left) covering the first metal layer 36 (left) (Para 0044); 
a second conductive device 36 (right), 6a (right), comprising: 
a second metal layer 36 (right) (Para 0042); and 
a second protecting layer 6a (right) covering the second metal layer 36 (right) (Para 0044); 
an insulating structure 8a covering around the first conductive device 36 (left), 6a (left) and around the second conductive device 36 (right), 6a (right), the insulating structure 8a comprising a first opening e.g., recess 2 and a second opening e.g., opening in 8a for bottom portions of 36 (left), 6a (left), 36 (right), 6a (right) (Para 0051); and 
a first plating layer 5 (see also FIG. 6C) disposed on the first protecting layer 6a (left) and the second protecting layer 6a (right) in the first opening e.g., recess 2 and the second opening e.g., opening in 8a for bottom portions of 36 (left), 6a (left), 36 (right), 6a (right), wherein the first conductive device 36 (left), 6a (left) has a first upper surface e.g., upper surface of 36 (left), 6a (left) and a first lower surface e.g., lower surface of 36 (left), 6a (left), the second conductive device 36 (right), 6a (right) has a second upper surface e.g., upper surface of 36 (right), 6a (right) and a second lower surface e.g., lower surface of 36 (right), 6a (right), the insulating structure 8a covers a portion of the first upper surface e.g., upper surface of 36 (left), 6a (left) and a portion of the second upper surface e.g., upper surface of 36 (right), 6a (right), the first plating layer 5 covers a remaining portion of the first upper surface e.g., upper surface of 36 (left), 6a (left) and a remaining portion of the second upper surface e.g., upper surface of 36 (right), 6a (right), the first lower surface e.g., lower surface of 36 (left), 6a (left) and the second lower surface e.g., lower surface of 36 (right), 6a (right) are located in the second opening e.g., opening in 8a for bottom portions of 36 (left), 6a (left), 36 (right), 6a (right) (Para 0069).

Regarding claim 2, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) teaches a material of the first metal layer 36 (left) and a material of the second metal layer 36 (right) are copper (Para 0014, Para 0035, Para 0056).

Regarding claim 3, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) teaches a material of the first protecting layer 6a (left) and a material of the second protecting layer 6a (right) are nickel (Para 0037, Para 0052).

Regarding claim 7, Tanaka (see, e.g., FIG. 5A, FIG. 5B, FIG. 6C) discloses a method of manufacturing a light emitting diode module, comprising:
covering a first protecting layer 6a (left) on a first metal layer 36 (left) to form a first conductive device 36 (left), 6a (left), and covering a second protecting layer 6a (right) on a second metal layer 36 (right) to form a second conductive device 36 (right), 6a (right) (Para 0042, Para 0044);
covering around the first conductive device 36 (left), 6a (left) and around the second conductive device 36 (right), 6a (right) by an insulating structure 8a, wherein the insulating structure 8a comprises a first opening e.g., recess 2 and a second opening e.g., opening in 8a for bottom portions of 36 (left), 6a (left), 36 (right), 6a (right) (Para 0051); and
disposing a first plating layer 5 (see also FIG. 6C) on the first protecting layer 6a (left) and the second protecting layer 6a (right) in the first opening e.g., recess 2 and the second opening e.g., opening in 8a for bottom portions of 36 (left), 6a (left), 36 (right), 6a (right) (Para 0069).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2020 088302 A), in view of Huang (US 2020/0227343).

Regarding claim 4, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a material of the first plating layer is palladium. Tanaka does, however, teach that the first plating layer is gold alloy, gold-silver alloy, gold indium alloy, gold palladium alloy, gold cobalt alloy, gold nickel alloy, or gold copper alloy (Para 0034). 
Huang (see, e.g., FIG. 9) teaches that a plating layer 62 can be either nickel, palladium, silver, gold, and alloys thereof, e.g., gold palladium alloy (Para 0049, Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold palladium alloy or palladium as the plating layer in Tanaka because these materials were recognized in the semiconductor art for their use as plating layer materials for adhesion of metallic lead-frame and wires, as taught by Huang, and selecting between known equivalents would be within the level of ordinary skill in the art.

Regarding claim 5, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a second plating layer disposed on the first plating layer, and a material of the second plating layer is gold.
Huang (see, e.g., FIG. 9) teaches a second plating layer e.g., gold in a multilayer structure 62 disposed on the first plating layer e.g., palladium in a multilayer structure 62, and a material of the second plating layer e.g., gold in a multilayer structure 62 is gold (Para 0049).
Huang does not expressly teach that the multilayer structure 62 comprises a first plating layer of the multilayer structure comprising palladium and a second plating layer of the multilayer structure comprising gold. However, Huang does teach a stacked structure comprising two or more kinds of plating layers that includes a finite number of materials consisting of nickel, palladium, silver, gold, and alloys thereof for adhesion between the metallic lead-frame and wire, resulting in improved reliability of the light-emitting device. A person of ordinary skill in the art, upon reading the reference, would recognize the desirability of adhesion between the lead-frame and the wires, and Huang teaches that gold and palladium are two of a finite number of plating layer known to be useful for adhesion for increasing the reliability of the semiconductor device.  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Regarding claim 6, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach a material of the first plating layer is silver. Tanaka does, however, teach that the first plating layer is gold alloy, gold-silver alloy, gold indium alloy, gold palladium alloy, gold cobalt alloy, gold nickel alloy, or gold copper alloy (Para 0034). 
Huang (see, e.g., FIG. 9) teaches that a plating layer 62 can be either nickel, palladium, silver, gold, and alloys thereof, e.g., gold-silver alloy (Para 0049, Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either gold-silver alloy or silver as the plating layer in Tanaka because these materials were recognized in the semiconductor art for their use as plating layer materials for adhesion of metallic lead-frame and wires, as taught by Huang, and selecting between known equivalents would be within the level of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2020 088302 A), in view of Oda (JP 2016 181733 A).

Regarding claim 8, although Tanaka shows substantial features of the claimed invention, Tanaka fails to expressly teach disposing a second plating layer on the first plating layer.
Oda (see, e.g., FIG. 5) teaches disposing a second plating layer 21 on the first plating layer 22 for the purpose of providing a material, e.g., silver, with high reflective index to light emission from an LED element (Abstract, Para 0019, Para 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second plating layer of Oda to the first plating layer of Tanaka for the purpose of providing a material, e.g., silver, with high reflective index to light emission from an LED element (Abstract, Para 0019, Para 0020).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817